DETAILED ACTION
Status of Claims
The following is an Allowability Notice in response to applicant’s amendments to and response for Application 16/999,286, filed on 02/08/2022.  This application was originally filed on 08/21/2020.  
Claims 1-20 are now pending and have been examined.


Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:  The independent claims of the Applicant’s invention recite a method, media, and system for allowing two or more users to simultaneously shop together on one or more webpages of a website.  A first user simultaneously browses a webpage of a first website and views their browsing on a portion of their screen.  On other portions of the screen, real-time feeds of their other one more user’s screens are displayed to them in which they can see the browsing of their other associated users in real-tine.  Further, offers are targeted and displayed for viewing by the first user on the real-time feed displays of the other users on the first user screen.  Therefore, the first user views not only the real-time feeds of the other users, but offers related to the items that that the other users are browsing.  Further, the offers are presented adjacent the location of the item on the real-time feed display of the other user’s browser.  

The closest prior art in combination did not teach all the limitations of the invention.  Specifically, displaying the real-time feeds of multiple users and their actual real-time browser displays from their devices on the screen of one user and further displaying to that first user an offer adjacent to an associated item on the actual real-time feed of one of the other users could not be found in the prior art.  The closest reference, Blower, et al., Patent No. 9,122,758 B1 teaches a first browsing display with a portion of the screen also showing activities and comments of other users more in a list-type form, but not the actual real-time feeds of the other users, much less offers shown in proximity to items on the real-time feeds of the other users.  Geraci, et al., Pre-Grant Publication 2014/0297337 A1 teaches simultaneous shared shopping carts during a session by two or more users, but not an actual real-time feed of the user display screen and of other users’ display screens all on one browser interface, much less offers on those real-time feeds in proximity to an item.  Holloway, et al., Patent No. 9,361,583 B1 teaches a co-shopping interface for real estate in which co-users can share over their respective interfaces browsing, saved homes, comments, etc., but on the same shared webpage being viewed.  There is no teaching of an actual real-time feed of the user display screen and of other users’ display screens all on one browser interface, much less offers on those real-time feeds in proximity to an item.
Independent claim 1 complies with 35 U.S.C. 101.  The claim is a method claim, which would pass Step 1 of the two-step analysis for 101 eligibility as being a patent-eligible process.  Independent claim 8 complies with 35 U.S.C. 101.  The claim is a medium claim and teaches “one or more computer storage media.”  Therefore, the media is interpreted as an article of manufacture.   An article of manufacture, is a statutory category for patentability.  The medium as claimed is in conformity with the Kappos memorandum of 2010 regarding the claiming of computer-readable mediums, as the applicant’s specification recites that the computer storage media excludes signals per se.    Independent claim 15 is eligible under 35 U.S.C. 101.  The claim is a system that includes at least one or more processors and one or more memories.  Therefore, the system is interpreted as an apparatus.  An apparatus is a statutory category for patentability.   
Further, Step 2A, Prong 1 of the analysis, the claims are not directed to an abstract idea.  The claims include a specific display technique involving multiple interfaces and real-time feeds that allow for a specific placement of an offer for viewing by a first user, the placement adjacent to an item within a real-time feed of a second user’s screen while both users are shopping the same website.  Such use of technology is more than simply automating what could be done manually or mentally by a human operator.  While the claims involve advertising, the advertising is within the context of facilitating the co-browsing session with the use of specific technology.  Therefore, the examiner has determined that the claims are patent eligible under Step 2A, Prong 1 under the updated January 2019 Patent Eligibility Guidance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Luis A. Brown whose telephone number is 571.270.1394.  The Examiner can normally be reached on Monday-Friday 8:30am-5:00pm EST.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, WASEEM ASHRAF can be reached at 571.270.3948.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

/LUIS A BROWN/Primary Examiner, Art Unit 3682